Citation Nr: 0514526	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-13 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The appellant claims that her deceased spouse had recognized 
service in the armed forces of the United States. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the appellant's claim of entitlement 
to VA benefits on the basis that her deceased spouse did not 
have qualifying service as a veteran.

In February 2004, the Board remanded the matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

In November 2004, the service department certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army (USAFFE), including the 
recognized guerillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant's spouse did not have status as a veteran for 
purposes of this claim, and therefore the appellant does not 
meet the requirements of basic eligibility for VA death 
benefits.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.203 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2004).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 
38 C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 
198 (1994).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203. These 
regulations have their basis in statute, at 38 U.S.C. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims (Court) upheld the constitutionality of 38 U.S.C. 
§ 107(a), following the reasoning of the United States Court 
of Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

Pursuant to the Board's February 2004 remand, the service 
department reverified the alleged service of the appellant's 
deceased spouse.  In November 2004, the service department 
concluded that the appellant's deceased spouse had no service 
in the Army of the United States, no recognized guerilla 
service, and no service as a member of the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States.  No evidence from any official competent 
source has been submitted to contradict that finding.  The 
Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Consequently, the Board must conclude the appellant's spouse 
did not have service in the U.S. Armed Forces. 

This a case in which the law is dispositive.  The appellant's 
basic eligibility for VA death benefits is precluded by her 
deceased spouse's lack of qualifying service, and the appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  VA developed the claim to the extent that there were 
attempts to verify the service of the appellant's spouse, and 
the lack of recognized service precludes the need for further 
development in this case.  38 C.F.R. § 3.159(d)(1).  The 
record contains no additional evidence that would warrant a 
further request to the service department to conduct a 
reverification of service.  As to VA's duty notify, it does 
not affect matters on appeal when the facts are not in 
dispute and the law is dispositive.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); VAOPGCPREC 5-04.  In any event, a development 
letter was sent to the appellant in November 2004.


ORDER

Basic eligibility for VA death benefits is not established, 
and the appeal is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


